Citation Nr: 1824348	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-10 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral knee strain.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a back condition, and if so, whether service connection is warranted.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel



INTRODUCTION

The Appellant served on active duty for training in the United States Army Reserve from July 1984 to November 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2012 and February 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction now lies with the RO in Los Angeles, California.

In June 2017, the Appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Appellant's claims file.

The issue of entitlement to service connection for a back condition being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record indicates that the Appellant's current bilateral knee strain is unrelated to a period of active military service.  

2.  The Appellant's claim for service connection for a back condition was denied in an unappealed July 1994 rating decision.  The RO declined to reopen the claim in September 2003.  The Appellant did not timely appeal these decisions and they are final.

3.  Evidence associated with the claims file since September 2003 includes a private medical opinion suggesting a link between the claimed back disability and service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee strain have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

2.  The July 1994 and September 2003 rating decisions denying service connection for a back condition are final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017). 

3.  New and material evidence has been received to reopen the Appellant's claim for entitlement to service connection for a back condition. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Appellant's currently diagnosed bilateral knee strain does not fall under the enumerated conditions in 38 C.F.R. § 3.309(a), and thus service connection on a presumptive basis as a chronic disability is not merited.

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, supra.

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Appellant's service entrance examination report is negative for any knee condition or treatment history.  The Appellant contends that while training in service, he was going up a hill carrying a 50 to 75 pound backpack and he fell, injuring his knees and back.  At the June 2017 hearing, he testified that he twisted the left knee a little bit, but the right knee was not affected.  An October 1984 service treatment record (STR) noted a complaint of knee pain lasting more than three weeks.  The clinician reported no trauma to the knees, no edema, and no redness.  Bilateral tendonitis of the patellar ligaments was diagnosed and continued heat and Motrin were prescribed.  The Appellant was ordered to return to duty.  He was discharged the following month and opted not to have a service separation examination.  

The Appellant has submitted statements that he did not have insurance and his symptoms following service were not severe enough to seek medical treatment.  

Private medical records prior to 2013 are negative for any complaints of knee pain or other symptoms.  

A VA examination was conducted in October 2013.  The Appellant was diagnosed with bilateral knee strain.  Flexion was limited in both knees, with pain on movement.  X-ray examinations were normal.  The examiner determined that it was less likely than not that the Appellant's current bilateral knee condition was a progression of the patellar ligament tendonitis noted in service, based on the lack of further treatment in service and lack of complaint or treatment post-service.

Treatment records from September 2013 to December 2013 note bilateral knee pain for which pain medication, anti-inflammatory medication, and physical therapy were prescribed.  Physical therapy notes from June 2017 noted a "fail" on knee extensions.

The Appellant testified at the June 2017 hearing that his left knee was twisted in service and that he did not really have an injury to the right knee.  He reported seeking treatment in 1993 but that clinicians just told him to stretch to relieve pain.  He also stated that he believed his left knee problems started in the military but that his work as a truck driver frequently using his left leg to clutch while driving worsened the condition.  He described his current symptoms as periodic pain that was not severe.

The Board finds that the opinion provided by the VA examiner is the most probative evidence as to the etiology of the Appellant's claimed bilateral knee disability.  The opinion was based upon the evidence as a whole, including the Appellant's contentions, his reported history, and the medical evidence of record.  A detailed rationale was provided for the opinion and it is consistent with the medical record.  Additionally, the Appellant has confirmed that there was no injury to the right knee in service and that the left knee was largely affected by his post-service employment.  

The Board notes that although the Appellant's statements are competent to describe his history of worsening knee pain, because the cause of any musculoskeletal change involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and effect relationship, he is not competent to render a complex medical opinion regarding etiology of a knee disorder.  As such, the question of etiology in this case may not be competently addressed by lay evidence.  See Davidson v. Shinseki, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d at 1372. 

As there is no persuasive medical evidence that the Appellant's in-service patellar tendonitis is related to current knee strains, service connection is not warranted.   

The Board finds that the preponderance of the evidence is against granting service connection.  See 38 C.F.R. 3.303(a).  The benefit of the doubt doctrine is not applicable in this case as there is no doubt to be resolved.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 57.
II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As a final matter before turning to the specific facts of the Appellant's case, the Board notes that it has considered the applicability of 38 C.F.R. § 3.156(b), which provides that when new and material evidence is received prior to the expiration of the appeal period it will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Appellant's claim was received prior to the expiration of the appeal period stemming from the September 2003 decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Thus, 38 C.F.R. § 3.156(b) is not applicable. 

As noted above, the Appellant's claim for service connection for a back condition was originally denied in a July 1994 rating decision.  The RO denied service connection because the evidence did not show a diagnosis of the disability during military service or within one year of discharge, and medical records confirmed post-service, occupational accidents which caused injury to the Appellant's back.  The Appellant did not perfect an appeal within the required timeframe, therefore that decision is final.  38 C.F.R. § 3.109.  Subsequently, the Appellant sought to reopen the claim but did not submit any additional evidence.  In the September 2003 rating decision, the RO found that new and material evidence had not been submitted so as to warrant reopening the claim.  The Appellant did not perfect an appeal within the required timeframe, therefore that decision is the most recent final denial.  Id.  

Evidence that was before the RO prior to the September 2003 rating decision included STRs which contained an October 1984 complaint of back pain for one month with no diagnosis or treatment noted, and private medical records detailing two post-service occupational injuries to the Appellant's mid and lower back.

Evidence added to the record since September 2003 includes private treatment records diagnosing chronic low back pain, sciatica, radiculopathy, and lumbosacral strain; an October 2013 VA examination report which concluded the Appellant's back condition was not related to service based on the lack of documentation of an injury in the STRs and the intervening occupational injuries; many lay statements from the Appellant, his friends, and family attesting to his continuous back pain; testimony from the June 2017 hearing describing the onset of the Appellant's pain and his current complaints, the occupational injuries, and his contentions; and a July 2017 private medical opinion from the Appellant's treating physician that found it was a likely possibility that the Appellant's condition was a result of his prior military service, due to the physical labor and strain his body sustained during that time period.  

The July 2017 private opinion suggests that the Appellant's current back condition is related to his military service.  This is new evidence that is plainly material to the Appellant's claim.  As this evidence raises a reasonable possibility of substantiating the Appellant's claim, the low threshold of Shade v. Shinseki is met, and the claim is reopened.


ORDER

Service connection for a bilateral knee disability is denied.

New and material evidence having been received, the claim for service connection for a back condition is reopened.



REMAND

The July 2017 private opinion has suggested a connection between the Appellant's current back condition and service.  The other opinion of record, obtained after the October 2013 VA examination, found it less likely than not that the Appellant's back condition was related to service, largely because of the limited STR evidence of an in-service incurrence and the lack of medical records after service other than records of the occupational injuries.

The Appellant testified that in service, he was training and going up a hill with a 50 to 75 pound backpack and slightly fell and sprained his back.  He reported that military clinicians diagnosed it as a sprain, and he experienced on-and-off pain that did not affect his ability to work.  The STR evidence notes complaints of back pain but does not include a diagnosis.  The Appellant was discharged shortly thereafter, and he has noted in other submitted statements that he did not have insurance and therefore did not seek medical treatment following service.  He also testified that immediately after service, the pain was not constant or severe, but would come and go and he would use over-the-counter medications.  He stated he had been told that the pain would eventually go away, so he did not seek further treatment until his occupational injuries.  He has reported an increase in pain symptoms over time.

The Board notes that the Appellant's occupational injuries are significant.  However, his private clinician's opinion suggests that his current condition may have had its onset in service, therefore clarity is needed to understand the complete disability picture of the back condition and the effect of the intervening accidents.  The Appellant has suggested that his condition started in service and was worsened by his occupational injuries.  As the VA opinion of record is largely based upon a lack of documentation of an in-service incurrence and subsequent medical treatment, and does not discuss the nature of the Appellant's current condition itself, a new opinion is needed.  

Additionally, the Appellant submitted a statement in April 2011 implying that the back injury suffered in service was the reason for his honorable discharge.  There is no indication of this in the Appellant's file and his DD-214 states that the reason for separation was "entry level status performance and conduct."  Upon remand, the Appellant should be asked to clarify his statement and any necessary further development should be undertaken.


Accordingly, the case is REMANDED for the following action:

1.  Ask the Appellant to identify any additional relevant VA and private medical records he wants VA to consider in connection with his claims.  After securing any necessary releases, such records should be associated with the claims file.

2.  Contact the Appellant and ask him to clarify whether he asserts that he was medically discharged due to his back injury.  If he confirms that this is his contention, the AOJ should undertake any necessary development to substantiate his claims.

3.  After the above development is completed, request a supplemental opinion from an appropriate medical professional to determine the nature and likely etiology of the Appellant's back disorder.  The claims file should be made available for review.  Based on review of the record, the medical professional should address the following:

a.  Please identify the likely etiology for each back disability diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that such is related to the Appellant's service.  The medical professional is to specifically consider and address the Appellant's assertions regarding his in-service back symptoms and post-service continuity of such symptoms.

b.  Although review of the entire record is requested, special attention is directed to the February 1993 private medical records documenting the Appellant's post-service occupational injuries.  The medical professional is asked to discuss the effect of these injuries on the Appellant's current condition and whether they constitute a worsening of a preexisting condition, such as that described in service, or whether they are the likely sole cause of the Appellant's current condition.

c.  The medical professional is asked to explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If he or she determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so should be provided.

4.  The AOJ should thereafter review the record and readjudicate the Appellant's claim.  If the claim remains denied, the Appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


